DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-14, of record 9/23/2019 are pending and subject to prosecution.

PRIORITY
The instant application, filed 09/23/2019, is a CONTINUATION of US Patent No. 10,421,961, filed 02/23/2012, which is a 371 od PCT/US10/38168, filed 06/10/2010, which claims priority to US Provisional Application No. 61/185,773, filed 06/10/2009.  Thus, the earliest possible priority for the instant Application is 06/10/2009.

CLAIMS
Instant claim 1 is drawn to
	A method of trans-differentiating mammalian multipotent stromal cells into neuronal stem cells, the method comprising the steps of:
	a) providing a population of mammalian multipotent stromal cells; and
	b) expressing microRNA-124 in the population of mammalian multipotent stromal cells so as to generate a population of neuronal stem cells expressing nestin,
	thereby trans-differentiating mammalian multipotent stomal cells into neuronal stem cells.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,421,961 in view of Silber et al. miR-124 and miR-137 inhibit proliferation of glioblastoma multiforme cells and induce differentiation of brain tumor stem cells. BMC Medicine, 2008 6:14; cited on Applicant’s IDS dated 10/10/19. 
The ’961 patent claims a method of transdifferentiating mammalian multipotent stromal cells (MSCs) by expressing microRNA-137 (miRNA-137) to generate a population of nestin-expressing neuronal stem cells (NSCs) (Claim 1). The ’961 patent further claims that the cells are human, for example derived from several different enumerated tissues (Claims 2 and 4). The ’961 patent claims a method further comprising a step of analyzing a neuronal morphology in the resulting cells (Claim 3). The ’961 patent claims further expressing GDNF in the MSCs (Claim 5). The ’961 patent claims that the expressing step is transfection, overexpression of exogenous miRNA, or transduction of pre-miRNA (Claim 6). 
The ’961 patent does not claim a method of generating neuronal stem cells by expressing miRNA-124 instead of (or, with respect to claim 6, in addition to) miRNA-137 in mammalian MSCs.
Silber teaches that miRNA-124 and the ’961 patent’s miRNA-137 both induce neuronal differentiation in mouse NSCs, mouse brain tumor stem cells (TSCs), mouse oligodendroglioma-derived stem cells (OSCs) and human glioblastoma multiforme-derived (GBM) stem cells. (Page 2/17, column 2; page 8; Figure 3.) 
The person of ordinary skill would have had a reasonable expectation of success in either substituting Silber’s miRNA-124 for the ’961 patent’s miRNA-137 or combining the two (current claims 6 and 10) to transdifferentiate mammalian MSCs into neuronal stem cells because Silber teaches that miRNA-124 and miRNA-137. This is so because Silber shows that the two miRNAs have the same effect in driving cells toward a neuronal fate. The person of ordinary skill in the art would have reasonably expected success in obtaining neuronal stem cells by expressing Silber’s miRNA-124 instead of, or in addition to, the ’961 patent’s miRNA-137 in mammalian MSCs because Silber establishes that they are functional equivalents for each other and because the two miRNAs would perform their known functions within the mammalian MSCs.
Current claims 2-5 and 7 correspond to claims 2-6 of the ’961 patent, respectively. It would therefore have been obvious to make the embodiments in current claims 2-5 and 7 because the ’961 patent claims those same embodiments for a method of transdifferentiating mammalian MSCs into NSCs.

Claims 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,421,961 in view of Silber as applied to claims 1-7 above and further in view of US Patent Application Publication No. 2003/0013192 to Laeng. 
The ’961 patent in view of Silber are relied upon as applied to claims 1-7 above. 
The ’961 patent in view of Silber does not claim a method that includes an additional step of administering the NSCs to a mammal to treat a nervous system injury or disease, for example a spinal injury or neurodegenerative disorder, for example amyotrophic lateral sclerosis (ALS).
Laeng teaches transplanting NSCs to treat individuals suffering from spinal injury or neurodegenerative diseases including ALS (Paragraph [0095]). The instant specification defines ALS as a motor neuron disease (Paragraph 20 at page 6).
The person of ordinary skill would have had a reasonable expectation of success in administering the NSCs generated by the ’961 patent in view of Silber to a human patient in order to treat a spinal injury or ALS because Laeng expressly suggests transplanting NSCs for this purpose. The skilled artisan would have been motivated to administer the NSCs generated by the ’961 patent in view of Silber in order to provide a therapeutic effect in these patients.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633